Whixeield, C. J.,
delivered the opinion of the court. The learned circuit judge who tried this case, said in the course of his opinion:
“The act under, consideration' devolves large powers upon its creatures, the trustees, for a long period of time, so long that, with the average man, the appointment would be for life, which is inhibited by the constitution — powers which vitally affect the domestic affairs of the people of the .town of Hazlehurst, powers which have hitherto belonged exclusively to the local municipal government. It gives to the trustees the exclusive control of the public schools of the town; to farm them out, and rent the buildings according to their judgment, for a period of ten years; to appoint teachers, who, under the law, stand in loco parentis to the educable children of the town; to. assess an annual tax upon all the property of the town, leaving to the *45people no right to protest at the ballot box or elsewhere, and only the poor privilege of footing the bills. ' With so large and important a part of local government destroyed, the "question might well be asked, could not the legislature abolish all municipal offices, and administer the municipal government by agents of its own appointment ? In other words, is there such a thing as local self-government which is inherent in the people, and which exists independent of constitutional guaranties?”
It is true, as to one of the statements, that the executive board of control of the Hazlehurst high school did not actually levy the tax; but it is made the “duty” of the board of mayor and aldermen to levy the tax to meet their estimate; so that practically it comes to about the same thing. The enumeration by the circuit judge of the extrarodinary powers conferred by this act is strictly correct in all other particulars.
On the agreed state of facts, which the reporter will set out in full, it is enough for our purpose to say that section 6 of said act of 1888 not only provides for induction into office of the trustees, but confers upon them most peculiar and extrarodinary powers — powers wholly different from the powers conferred upon trustees of. common schools by the general law in force at that time or now. The purpose of the constitution of 1860, art. 8, § 1, declaring that it should be the duty of the legislature to establish a uniform system of public schools, was to make the system uniform in all.that related to the executive administration of the common schools of the state. The purpose was to secure a uniform administration of the common schools. It was meant that the “system” should be administered uniformly, on a uniform plan, the same throughout the state. It is impossible to conceive how there can be any such uniform system where the trustees of some of the common schools are chosen in the mode provided for in the general law, and vested only w¡jth certain powers therein prescribed, carefully limited and defined, and the trustees of others — confessedly public schools, parts of the common-school “system” — are not only chosen in a wholly *46different way from that in which other trustees are chosen, but also given the power to perpetuate themselves indefinitely; practically the power of taxation also, and other powers not conferred upon trustees selected under the general law. The object of the constitution was perfectly plain, and no amount of statement can either make it plainer or obscure that plainly declared purpose.
The case of Wynn v. State, 67 Miss., 317; 7 South., 354, holds only that the provision of the constitution of 1869 under consideration was not infringed by a statute which related alone to the method by which county superintendents of education were to be inducted into office. It was there said: “The source from which he derives his right to his office has no connection with or relation to his duties in office. They are prescribed by law, and the uniform system of free public schools is in no way dependent on, or affected by, how the county superintendent gets into office.”
Nor does the case of Chrisman v. City of Brookhaven, 70 Miss., 477; 12 South., 458, in any way conflict with our view. The only thing held by that case is simply “that, while the legislature may not authorize a diversion of the common school fund, it may empower local authorities to provide schools outside the established system, and to pay therefor by taxation.”
We are dealing here, not with a school separate and independent of the common school system, but with just that very thing, to wit,-a high school, which is a part, and recognized as a part, and admitted by the argument of counsel for appellant to be a part, of the common school system of this state. The question here is not what the legislature might do as to establishing private schools outside of the system of common schools, but whether, in dealing with a school confessedly a part of the free common, school system of this state, it can be permitted to clothe trustees of one common school with extraordinary powers denied to trustees of the common school system by the general law.- It would be worse than idle to attempt to define the latter *47as not infringing that uniformity of system which art. 8, sec. 1 of the constitution of 1869 imperatively commanded the legislature of the state “to establish.” What is said by the learned counsel for appellant about the first legislature which met after the adoption of the constitution of 1869, approving, in the acts of 1870 incorporating Whitworth College, Meridian Female College, and Winona Female College, of the selection of trustees in the manner provided for by this act of 1888, is quite beside the mark. Those institutions were colleges, not parts of the common school system of the state, and, of course, might have been dealt with by the legislature wthout regard to the inhibition in said art. 8, sec. 1, of the constitution of 1869.
We concur entirely with the court below in its holding that section 4008 of the code of 1892 did not displace the act of 1888, and in holding that the trustee of a public school is an officer Avithin the meaning of the statute providing the remedy by quo luarranto. We say nothing as to the ground on which the learned circuit judge rests his opinion in the case, to wit, that the act of 1888 violated the fundamental right of the people to local home rule. He has reached the right conclusion, but we prefer to rest our reason for that conclusion upon the ground that the provisions of the act of 1888 under review plainly violated art. 8, sec. 1, of the constitution of 1869 in respect to the establishment of a uniform system of public schools, and are therefore unconstitutional and void.
The judgment is

Affirmed.